
	
		III
		109th CONGRESS
		2d Session
		S. RES. 476
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2006
			Mr. Nelson of Florida
			 (for himself, Mr. DeWine,
			 Mr. Bingaman, Mr. Feingold, Mr.
			 Lieberman, Mr. Durbin,
			 Mr. Coleman, Mr. Kennedy, and Mr.
			 Martinez) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Supporting democracy, development, and
		  stabilization in Haiti.
	
	
		Whereas Haiti has a per capita gross domestic product
			 (GDP) of $361, over 65 percent of the population lives under the poverty line,
			 50 percent of the population does not have access to clean water, and nearly 50
			 percent of the population is illiterate, according to the World Bank;
		Whereas the Government of Haiti has fundamental
			 requirements with respect to providing citizen security, protecting the rule of
			 law, controlling drug trafficking, and fighting corruption;
		Whereas, on March 2, 2004, United Nations
			 Secretary-General Kofi Annan stated, We should put the people of Haiti
			 at the center of everything we try to do, and try and help them build a better
			 future. And as I have indicated before, I hope this time the international
			 community will go in for the long haul and not a quick turn-around. We need to
			 work with them to stabilize the country, and sustain the effort. It may take
			 years and I hope we will have the patience to do it.;
		Whereas the United Nations Stabilization Mission in Haiti
			 (MINUSTAH) was established by United Nations Security Council Resolution 1542
			 on April 30, 2004, and extended again until August 15, 2006, by United Nations
			 Security Council Resolution 1658, with the intention to renew for
			 further periods;
		Whereas over 40 countries participate in MINUSTAH,
			 including 12 countries from the Western Hemisphere;
		Whereas the leadership of MINUSTAH is comprised of
			 representatives from Canada, Brazil, and Chile;
		Whereas more than 3,500,000 Haitians registered to vote in
			 Haiti according to the Organization of American States;
		Whereas more than 2,000,000 Haitians voted in the national
			 elections on February 7, 2006, according to the Haitian Provisional Electoral
			 Council (CEP); and
		Whereas more than $1,000,000,000 was pledged at the
			 International Donors Conference in July 2004 in support of Haiti's Interim
			 Cooperation Framework: Now, therefore, be it
		
	
		That the Senate—
			(1)urges
			 reconciliation among the people of Haiti, including a government led by
			 President-elect Rene Preval that respects the rights of all political
			 parties;
			(2)supports the
			 efforts of President-elect Preval to coordinate municipal and local elections
			 in 2006;
			(3)thanks the
			 countries that are contributing personnel to MINUSTAH, particularly Brazil,
			 whose President, Luiz Inacio Lula da Silva, announced on March 13, 2006, that
			 peacekeepers from Brazil will stay in Haiti for as long as the new government
			 in Haiti needs them;
			(4)supports efforts
			 by the United States to encourage Canada, Chile, and Argentina to maintain
			 their commitments to MINUSTAH;
			(5)strongly
			 encourages the members of the United Nations Security Council to continue to
			 support the current troop levels of MINUSTAH and to raise significantly the
			 numbers of United Nations civilian police forces;
			(6)urges the broader
			 international community to continue to support MINUSTAH, to fulfill the pledges
			 made at the July 2004 International Donors Conference, and to plan for a new
			 multi-year commitment of support at a new donor’s conference to be held no
			 later than July 2006;
			(7)recommends the
			 creation of an effective demobilization, disarmament, and reintegration program
			 to encompass former military members and gangs;
			(8)recommends that
			 the new government cooperate fully with MINUSTAH in assuring police and
			 judiciary reform; and
			(9)supports
			 assistance from the United States Government to support the reconstruction of
			 Haiti, including programs to promote job creation, governance and rule of law,
			 protection of the environment, access to basic education and health care, and
			 reconstruction of vital infrastructure.
			
